UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7142



MARIO BALLARD,

                                             Petitioner - Appellant,

          versus


RED ONION STATE PRISON, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-388-3)


Submitted:   November 21, 2003            Decided:   December 8, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mario Ballard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mario Ballard seeks to appeal the district court’s order

dismissing without prejudice his successive petition filed under 28

U.S.C. § 2254 (2000), for lack of jurisdiction and the court’s

order denying Ballard’s Fed. R. Civ. P. 59(e) motion.             An appeal

may not be taken from the final order in a § 2254 proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue   absent   “a   substantial   showing   of   the   denial   of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).        We have independently reviewed

the record and conclude that Ballard has not made the requisite

showing.      To the extent that Ballard’s notice of appeal and

appellate brief could be construed as a motion for authorization to

file a successive § 2254 motion, we deny authorization. See United

States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003), cert.

denied,       U.S.     , 2003 WL 22232622 (U.S. Nov. 3, 2003) (No. 03-

6548).




                                     2
     Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3